UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6065


GARNETT R. LEACOCK,

                  Petitioner - Appellant,

             v.

TRACY W. JOHNS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02149-BO)


Submitted:    June 18, 2009                 Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished by per curiam opinion.


Garnett R. Leacock, Appellant Pro Se.    Christina Ann Thompson,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Garnett R. Leacock, a former federal prisoner, appeals

the   district   court’s   orders   denying   relief    on   his   28   U.S.C.

§ 2241 (2006) petition and his motion seeking reconsideration of

that order.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.      Leacock     v.   Johns,   No.    5:07-hc-02149-BO

(E.D.N.C. July 9, 2008 & Nov. 12, 2008).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2